The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
 
DETAILED ACTION

Obviousness Type Double Patenting Rejection

1.	The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory obviousness-type double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and  In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the conflicting application or patent either is shown to be commonly owned with this application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. 
Effective January 1, 1994, a registered attorney or agent of record may sign a terminal disclaimer. A terminal disclaimer signed by the assignee must fully comply with 37 CFR 3.73(b).




2.	Claims 1-21 are rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claims of U.S. Patent No. 11093196.   



   See the comparison bellow: 
 	



 



 
Claims of the Patent 
 11093196
Claims of the current application 
17377085




1. A vehicle comprising:

 a digital display to present information, the digital display to face an exterior of the vehicle; preference criteria analysis logic circuitry (same as memory and processor circuitry as recited in the current Application) to: establish communication with a plurality of mobile computing devices within a vicinity of, but external to, the vehicle, different ones of the plurality of mobile computing devices associated with different ones of a plurality of users, the 

 information selection logic circuitry to select the information to be presented as a function of the preference criteria, the digital display to present the selected information for viewing outside the vehicle.
A vehicle comprising: 
at least one memory; instructions in the vehicle; and processor circuitry to execute the instructions to: 
cause establishment of an ad hoc network via wireless connections with different mobile devices associated with different users, the different mobile devices external to and within wireless communication range of the vehicle; request preference data from the different mobile devices; and cause presentation of information on a digital display of the vehicle, the information selected based on the 

Claim 2
Claim 3
Claim 3
Claim 6
Claim 4





Although the claims at issue patent are not identical, they are not patentably distinct from each other because except for minor wording and insignificant changes in terminology, each claim limitation (highlighted in corresponding color) of Patent 11093196 reads on the corresponding limitation of Application 17377085.


3.	Claims 1-21 are rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claims of U.S. Patent No.  9483970.   



Claims of the Patent 
 
9483970
Claims of the current application 
17377085
1. A mobile digital information display device for displaying information to local viewers, the mobile digital information display device comprising: a display; a database having digital information stored therein; and a digital information display engine comprising: a preference criteria analysis logic unit to: obtain context data associated with the mobile digital information display device; identify a mobile computing device associated with 

at least one memory; instructions in the vehicle; and processor circuitry to execute the instructions to: 
cause establishment of an ad hoc network via wireless connections with different mobile devices associated with different users, the different mobile devices external to and within wireless communication range of the vehicle; request preference data from the different mobile devices; and cause presentation of information on a digital display of the vehicle, the information selected based on the 


 6. The mobile digital information display device of claim 1, wherein the mobile computing device comprises a computing device of a vehicle.

Claim 2
Claim 3
Claim 8
Claim 2
Claim 3
Claim 4







Although the claims at issue patent are not identical, they are not patentably distinct from each other because except for minor wording and insignificant changes in terminology, each claim limitation of Patent 9483970 reads on the corresponding limitation of Application 17377085.




Claim Rejections - 35 USC § 103
2.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


3.	Claim 1-3, 5-10, 12-17 and 19-21 is/are rejected under 35 U.S.C. 103 as being unpatentable over Dukach (US Pub. NO: 20020009978, IDS) in view of Soliman (US Pub. No 20030174067).
Regarding claims 1 and 15:
 Dukach (US Pub. NO: 20020009978) discloses a vehicle Fig. 18 comprising: 
at least one memory (memory, see Fig. 19); 
instructions in the vehicle ([0221]); and

cause establishment of network via wireless connections with different mobile devices (342, 350, Fig. 18) associated with different users ([0192-0193]), the different mobile devices external to and within wireless communication range (i.e. range of network) of the vehicle ([0099-0020]);
 request preference data (request information about the status) from the different mobile devices ([0050], [0148], [0269], programming enabling the computers of the central system to request the information about the status of the computer of a given mobile system, [0050]); and cause presentation of information on a digital display (e.g. 142, Fig. 18) of the vehicle ([0019] In some such high-bright embodiments, the vehicle includes a computer and a radio connected to provide received digital data to the computer. The computer is programmed to generate animated images from vector-based animation files received over the radio), the information selected based on the preference data, the digital display to face an exterior of the vehicle (see, Fig. 18). 
Note that Dukach does not specifically disclose an ad hoc network via wireless connections with different mobile devices. 
 Soliman (US Pub. No 20030174067) discloses an ad hoc network via wireless connections with different mobile devices [0031] and [0052]). 

Regarding claims 2, 9 and 16:
Duckas discloses wherein the processor circuitry is to obtain context data (data related to status, e.g. speed, geographical info, etc. [019-0020]) associated with the vehicle while the vehicle is moving from a first location to a second location, the information selected based on the context data, the digital display to present the information while the vehicle is in motion ([0175]). 
Regarding claims 3, 10 and 17:
Duckas discloses wherein the context data is based on sensor data obtained from at least one of a vehicle condition sensor (i.e. speed), a vehicle environment sensor (weather condition), or a vehicle location sensor (([0345], [0375]).   
Regarding claims 5, 12 and 19:
Duckas discloses wherein the preference data includes an indication of a demographic characteristic of corresponding ones of the different users (individual display) (see,[0436], [0610-0612]),in [0612] disclose obtaining of information regarding the values for said criteria associated with a given display availability includes obtaining values for one or more of said criteria as a function of geographic location of the individual display associated with the display availability).  

Duckas discloses wherein the processor circuitry is to provide the preference data to a remote computing device (computer device in different geographic location), the remote computing device to select the information to present on the display ([0269]). 
Regarding claims 7 and 21:
Duckas discloses wherein the remote computing device is associated with a vendor, the vendor to target ads to at least some of the different users ([0269]). 
Regarding claim 8:
Duckas discloses least one machine-readable storage device comprising instructions that, when executed (see [0021]), cause at least one processor of a vehicle to: cause establishment of network via wireless connections with different mobile devices associated with different users (342, 315, [0091-0093], Fig. 18), the different mobile devices external to and within wireless communication range of the vehicle (Fig. 18- 19, ([0050], [0148], [0269], [0221]) ; request preference data (communicating for information) from the different mobile devices; and cause presentation of information on a digital display of the vehicle (Fig. 18- 19, ([0050], [0148], [0269], [0221]) , the information selected based on the preference data, the digital display to face an exterior of the vehicle (see Fig.18) . 
Note that Dukach does not specifically disclose an ad hoc network via wireless connections with different mobile devices. 

Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Dukach with the teaching of Soliman, thereby providing a high efficient data transmission in the remote display device. 
Claims 4, 11 and 18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Dukach in view of Soliman and further in view of   Tallinger (US Pub. No: 20090256697, IDS). 
Regarding claim 4:
 Duckas discloses wherein the digital display (car Top display) includes a front-facing digital display and a rear-facing digital display, the information to be presented on the front-facing digital display and on the rear-facing digital display ([0156]).
Dukach does not specifically disclose the front-facing digital display to present the information in a backward orientation to enable a correct orientation when viewed through a mirror. 
However, Tallinger (US Pub. No: 20090256697) the front-facing digital display to present the information (display message) in a backward orientation to enable a correct orientation when viewed through a mirror (see [0018] [0022], discloses different message can be displayed on the front and rear message display, ).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Dukach with the teaching of Soliman and Tallinger, thereby providing an accurate data transmission in the remote display device.
Pertinent art
Pertinent art of record Gupta (US Pub. No: 20150019342) and Cooper (US Pub. No: 20150149042) discloses display device.
 Inquiry

6.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHAHEDA A ABDIN whose telephone number is (571)270-1673.  The examiner can normally be reached on M-F 9am-5pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, LunYi Lao can be reached on 571-272-7671.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. 

 
 /SHAHEDA A ABDIN/ Primary Examiner, Art Unit 2692